CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                 LISA MATZ
JUSTICES                                                                                    CLERK OF THE COURT
 DAVID L. BRIDGES                                                                              (214) 712-3450
 MOLLY FRANCIS                                                                           lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                               GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                 BUSINESS ADMINISTRATOR
                                                                                               (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                     gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                          FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                              (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                                 INTERNET
 BILL WHITEHILL
                                                                                         HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                           September 20, 2016



     Dan E. Martens                                          Collin Dean Kennedy
     The Law Office of Dan E. Martens                        Hanshaw Kennedy, LLP
     17101 Preston Rd, Suite 160                             1415 Legacy Dr., Ste 350
     Dallas, Texas 75248-1369                                Frisco, TX 75034-1942


     RE:      Court of Appeals Number:    05-15-00906-CV
              Trial Court Case Number:    219-04978-2014

     Style: Altesse Healthecare Solutions, Inc. and Shawna Boudreaux
            v.
            Allen Wilson and Becky Wilson

     Dear Attorneys:

     Enclosed is a corrected pg. 3 for the above-mentioned case. Please note the following typographical
     errors, which have been corrected.

     1st paragraph, second line, omit the word “and”

     2nd paragraph, end quote added to 4th line.


     Sincerely,



     Lisa Matz
     Clerk of The Court

     cc:      Trial court judge
              Trial court clerk